IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT




                           No. 96-30357



MILTON MOSBY, ET AL.,
                                     Plaintiffs,

MILTON MOSBY; JOE N. MERRITT,
                                     Plaintiffs-Appellees-
                                     Cross-Appellants,

LENWARD E. GOREE,
                                     Plaintiff-Appellant,

                                versus

WADE CORRECTIONAL CENTER, ET AL.,
                                     Defendants,

STATE OF LOUISIANA, on behalf of
Louisiana Department of Public
Safety and Corrections; RICHARD L.
STALDER; JERRY CANTRELL; REUBEN
COMPTON,
                                     Defendants-Appellants-Appellee,
                                     Cross-Appellees.


                ---------------------------------

LENWARD E. GOREE, ET AL.
                                     Plaintiffs,

LENWARD E. GOREE,
                                     Plaintiff-Appellant,

and JOE N. MERRITT,
                                     Plaintiff-Appellee-
                                     Cross-Appellant,


                                versus

BRUCE N. LYNN, ET AL.,
                                     Defendants,
RICHARD L. STALDER; JERRY
CANTRELL; REUBEN COMPTON;
STATE OF LOUISIANA, also known
as Louisiana Department of
Public Safety and Corrections,

                                            Defendants-Appellants-Appellees
                                            Cross-Appellees.



           Appeal from the United States District Court
               for the Western District of Louisiana

                          March 11, 1997
Before GARWOOD, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

      We have carefully considered the arguments of counsel for the

parties as presented in open court, the pertinent portions of the

record, and the appellate briefs filed by the parties, as a result

of which we are satisfied that the district court committed no

reversible error and should be affirmed to the extent that under

Title VII it held the State of Louisiana liable for monetary

damages to plaintiff-appellees Mosby and Merritt but exonerated the

State of Louisiana from any liability to plaintiff-appellant Goree.

The record makes clear that the State of Louisiana was not just the

true party defendant at interest but, regardless of the absence of

formal service of process, was an actively participating litigant

essentially from the outset of the instant litigation.               This is

confirmed not only by the state’s direct participation but also by

its   pleadings,   many   of   which       undeniably   constitute   general


      *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                       2
appearances.      We find no reversible error in the quantum or

characterization of the various damage awards by the district court

or in that court’s denial of reinstatement of employment of the

prevailing plaintiffs. Even though there appears to have been some

confusion regarding the incidents on which the termination of

employment   of   plaintiff-appellee   Milton   Mosby   was   based,   the

district court subsequently clarified the situation sufficiently to

be sustained on appeal.    Consequently, all orders and judgments of

the district court are,

AFFIRMED.2




     2
      Judge Garwood would reverse as to plaintiff-appellee Mosby,
and thus dissents from that portion of the judgment affirming the
award to Mosby.

                                  3